Title: To Thomas Jefferson from Samuel Huntington, 27 April 1781, enclosing a Letter from Ebenezer Hazard, 7 April 1781
From: Huntington, Samuel,Hazard, Ebenezer
To: Jefferson, Thomas,Huntington, Samuel




Sir
Philadelphia April 27. 1781

I do myself the Honor of transmitting to your Excellency the enclosed Copy of a Letter from Ebenezer Hazard.
You will observe by the Journals of Congress under the 20th of July 1778, Encouragement given to this Gentleman to collect Materials for a History, and a Recommendation to the several States to aid and assist him in such Collection.
If any of the Manuscripts &c. to which his Letter refers, will in your Excellency’s Opinion be useful or worthy of Notice in the Pages of History, I am perswaded you will be so kind as to forward them agreeable to his Desire, whenever Leisure from more important Concerns shall permit. It may be proper to send them under Cover addressed to the Secretary of Congress, as Mr. Hazard, being Surveyor of the Post for the eastern Department, is rather an itinerant than a Resident in any particular Place at present.
I have the Honor to be with the highest Respect, Your Excellency’s Most obedt. & most hbble. Servant,

Sam. Huntington



Enclosure
Ebenezer Hazard to Samuel Huntington

Sir
Plymouth April 7. 1781

I am induced to trouble your Excellency at this Time by the following Paragraph in Colonel Campbell’s Report of the Expedition against the Cherokees.
“We found in Okanastota’s Baggage which he left behind in his Fright, various Manuscripts, Copies of Treaties, Commissions, Letters, and other Archives of the Nation.”
Your Excellency need not be informed, I presume, that Congress on the 20th. July 1780 [error for 1778], recommended, in the warmest  Terms of Approbation, my Design of a Collection of American State Papers, and will immediately see that the Manuscripts above mentioned fall within the Limits of my Plan; will you therefore give me Leave Sir to request your Influence to procure those Papers for me; that I may be able to add such of them to the Collection as are suitable for that Purpose. I would not give your Excellency that Trouble did I know how to procure the Manuscripts in any other Way: pray be kind enough to excuse it, and believe me to be very respectfully Your Excellency’s most obedient & very humble servant,

Eben Hazard


